DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	In the reply filed November 17, 2021, Claims 1-6 have been amended. Now, claims 1-6 remain pending and allowed.

Claim Rejections - 35 USC § 101

2.	The 35 U.S.C. 101 rejection of claims 1-6 are hereby withdrawn pursuant to the claim amendments filed on November 17, 2021.  Applicant’s invention is particularly directed to a practical application, specifically, “accepting medical data from a plurality of sources using a plurality of different data exchange methods and converting the medical data from the plurality of sources using the plurality of different data exchange methods into a standardized format regardless of the format in which the information was input by the user. More specifically, the mapping heterogeneous medical data system recited in the claims provides an integrated system that improves computing efficiencies and transmissions between distributed systems and manage communications between computing systems”.  This provides inherent system improvements, including improved systems for providing a system/method for mapping heterogeneous medical data and convert/transform/generate the heterogeneous medical data into a standardized format 


Reasons for Allowance
3.	Applicant’s arguments, see Remarks, filed November 17, 2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered and are persuasive.  

The following is an examiner’s statement of reasons for allowance:
The following limitations of claim 1,
	a step A of generating a domain clinic model ontology that defines one or more first concepts of medical data collected from an individual clinic and one or more first relations between the medical data;
a step B of loading the domain clinic model ontology and an SNOMED CT ontology that defines one or more second concepts and one or more second relations of standardized medical terms, when the one or more first concepts and the one or more second concepts included in the domain clinic model ontology and SNOMED CT ontology have a first similarity greater than or equal to a first predetermined threshold value, determining that the corresponding concepts having the first similarity greater than or equal to the first predetermined threshold value are mapped, and generating a DCM- SNOMED mapping file associated with the mapping information;
	a step C of loading the SNOMED CT ontology and a VMR ontology that describes a format of one or more third concepts and third relations of data models defined-in the Health Level 7 standard, when the one or more second concepts and the one or more third concepts included in the SNOMED CT ontology and the vMR ontology have a second similarity greater than or equal to a second predetermined threshold value, determining that the corresponding concepts haying the second similarity greater than or equal to the second predetermined threshold value are mapped, and generating a VMR-SNOMED mapping file associated with the mapping information; and 
a step D of generating a DCM-vMR mapping file associated with mapping information between the one or more first concepts collected from the individual clinic and the one or more third concepts included in the vVMR ontology, using the DCM-SNOMED mapping file and the VMR-SNOMED mapping file.	

Lee fails to teach “that a first set of data (e.g., domain clinic model ontology) can be mapped to a second set of data (e.g., SNOMED CT ontology data) to generate a first map (e.g., a DCM-SNOMED mapping file) and that the second set of data (e.g., SNOMED CT ontology data) can be mapped to a third set of data (e.g., VMR ontology data) to generate a second map (e.g., generating a VMR-SNOMED mapping file). Once the first map and second map are generated, then those two maps may be compared to generate a third map (e.g., generating a DCM-vMR mapping file). Further, Lee cannot be used to teach or suggest a step D of generating a DCM-vMR mapping file associated with mapping information between the one or more first concepts collected from the individual clinic and the one or more third concepts included in the vMR ontology, using the DCM-SNOMED mapping file and the VAR-SNOMED mapping file”, as recited by claim 1.
n ontology matching apparatus for large-scale biomedical ontologies according to the present invention is provided, and the ontology matching apparatus includes a preprocessing unit configured to classify received candidate ontologies into one or more ontology subsets to generate ontology subsets, a distribution processing unit configured to divide the generated ontology subsets by virtue of a distribution algorithm, apply a matching algorithm to the divided ontology subsets to generate matching threads, and deliver the generated matching threads to individual cores of participating nodes, and an aggregating unit configured to collect and sum matching results generated by the individual cores performing matching operations based on the matching threads to generate an ontology mapping.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Kim, et al., “Clinical MetaData ontology: a simple classification scheme for data elements of clinical data based on semantics”, BMC Medical Informantics and Decision Making, pages 1-11, 2019, teaches the increasing use of common data elements (CDEs) in numerous research projects and clinical applications has made it imperative to create an effective classification scheme for the efficient management of these data elements. We applied high-level integrative modeling of entire clinical documents from real-world practice to create the Clinical MetaData Ontology (CMDO) for the appropriate classification and integration of CDEs that are in practical use in current clinical documents.;
B.	Generation and Data Management of a Medical Study Using Instruments in an Integrated Media and Medical System (US 20110093481 A1)	teaches receiving one or more requests to generate a medical study, retrieving from one or more data repositories one or more medical study instruments, receiving a selection of a particular medical study instrument to use in the medical study, generating by one or more computers a list of one or more research collaborators invited to review the medical study, and generating by one or more computers a list of one of more participants invited to join the medical study. Additionally, the computer-implemented method generates by one or more computer systems a data filter to format medical data from a 
C.	AUTOMATED MEDICAL PROBLEM LIST GENERATION FROM ELECTRONIC MEDICAL RECORD (US 20150356270 A1) map data of an electronic medical record to standardized medical concepts. The standardized medical concepts are defined by medical industry standards organizations. The methods, systems, and devices identify medical problem concepts, from the standardized medical concepts, generate feature values of the medical problem concepts based on features within the mapped standardized medical concepts, and weight the medical problem concepts based on the feature values according to a weighting function. These methods, systems, and devices identify medical problems as ones of the medical problem concepts that have a weighted score above a threshold, according to the weighting, and output a list of the medical problems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on Monday-Friday 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.



/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624